Per Curiam. The court stays the lower court from proceeding further in this election contest case until this court can consider Mr. James F. Valley’s interlocutory appeal regarding the trial judge’s ruling on the disqualification of attorney Charles Halbert from representing Mr. Valley. We also grant the requests of Mr. Valley, the Phillips County Election Commission, and the Phillips County Circuit Clerk to expedite this appeal. If Mr. Halbert is determined by this court to have been improperly disqualified, other issues clearly will arise regarding the efficacy of any proceedings that took place after his disqualification. A writ of certiorari is issued, directing the court reporter and the clerk to complete the record required for the disposition of Mr. Valley’s appeal.